FINAL DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed on 22 February 2022. 
Claims 1-2, 6-13 and 19 have been amended.
Claim 15 and 20 have been canceled.
Claims 14 and 16-18 remains withdrawn from consideration.
Claims 1-13 and 19 are presented for examination herein.

Specification
The amendment filed 22 February 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The specification was amended to remove the disclosure “The term “about” means plus or minus 5% of the stated value” in paragraph [0185] of the instant specification.  The amendment which is not supported by the original disclosure is as follows: “about” only means within 10% of the indicated number (paragraph [0186]).  While before the amendment of the specification, “about” could also mean plus or minus 5% of the stated value.
Applicant is required to cancel the new matter in the reply to this Office Action.
Rejections Withdrawn
The rejection of claims 1-13 and 19-20 under U.S.C. 112(b), as being indefinite, is withdrawn in view of the amendments to the claims and arguments regarding “about”.  

Rejections Maintained and Made Again
Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection of claims 1-6, 8-9 and 11-12 under 35 U.S.C. 103 as being unpatentable over AGARWAL (US 10,016,345 B2, publication date 09 June 2016) in view of GUPTA (US 2006/0198805 A1, cited in IDS file 01/27/2020) is maintained and made again.
Agarwal is primarily directed towards a kit for whitening a body surface of a user, comprising: an oxidizing composition application device, wherein the kit comprises an activator sheet which is movable independently of the oxidizing composition application device, the activator sheet comprising an outer deformable substrate intended to be applied on an oxidizing composition placed on the skin of the user, the activator sheet comprising an activator composition carried by the outer substrate (abstract).
	Regarding claims 1, 3 and 5, Agarwal discloses a kit (e.g. system) comprising an oxidizing composition application device; wherein the kit comprises and activator sheet which is movable independently of the oxidizing composition application device, the activator sheet comprising an outer deformable substrate intended to be applied on an oxidizing composition (e.g. first composition) placed on the skin of the user, the activator sheet comprising an activator composition (e.g. second composition) carried by the outer substrate (column 2, lines 8-18).  Agarwal discloses that the oxidizing composition comprises at least one oxidizing compound (column 5, lines 17-18).  Agarwal discloses that oxidizing compounds include hydrogen peroxide (column 5, lines 21-22).  Agarwal discloses that the activator composition comprises an activator (column 6, lines 41-42).  Agarwal discloses that activators (e.g. at least one alkaline booster) include guanidine carbonate and arginine and can be a mixture of activators (column 6, lines 51-67).  Agarwal discloses that the oxidizing composition comprises at least a thickening agent including alginates (e.g. at least one cross-linkable polymer) (column 5, lines 60-67).
	Regarding claim 2, Agarwal discloses that the oxidizing composition can be in the form of an aqueous gel, dispersion or emulsion (column 5, lines 1-2).
	Regarding claim 8, Agarwal discloses that the mass content of the oxidizing compounds in the oxidizing composition (e.g. first composition) ranges from 0.1% in mass to 30% in mass (column 5, lines 30-33).
	Regarding claim 11, Agarwal discloses oxidizing compositions comprising hydrogen peroxide in amounts of including 10% and 12% of the oxidizing composition.  Agarwal discloses that the oxidizing composition is 0.45 g (e.g. 10% of 0.45 g is about 0.045 g and 12% of 0.45 g is about 0.054 g) and the activator is 0.06 g (column 10, lines 11-12).  
The amount of activator (e.g. at least one alkaline booster) is an art-recognized result-effective variable, e.g., affects the release of active oxygen, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of activator to include in the activator composition (e.g. second composition) in order to obtain a desired release of active oxygen.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
	Agarwal does not specifically teach that the activator composition (e.g. second composition) comprises at least one catalyst.  The deficiency is made up for by the teachings of Gupta.
Gupta is primarily directed towards a method for skin improvement, comprising the application of a mask composed of two different fluid components, wherein the first component is adapted to be applied to contact skin, and second component is adapted to applied to contact the first component, and whereby first and second components chemically react with each other to form a new gel-like component that adapts to the shape of skin as a continuous film, and which is removed from skin as a continuous gel-like film upon being pull away from skin (abstract).
Regarding claims 1, 4 and 6, Gupta teaches a mask composition suitable for face and skin applications, wherein the composition come off from the site of their application essentially in one piece with the appearance (paragraph [0032]).  Gupta teaches that the mask composition is suitable for a variety of delivery system methods including two-phase mask (paragraph [0032]).  Gupta teaches that the mask composition made by an ion-pair delivery system from polymer based films that are further cross-linked with divalent of trivalent metal cations (paragraph [0033]).  Gupta teaches Gupta teaches a two-phase mask composed of two components including a paste and including an activator fluid and that these two components are packaged separately (paragraph [0051]).  Gupta teaches a mask composition and a cross-linking composition that reacts once combined to produce a gel-like continuous sheet of calcium alginate (paragraph [0052]).  Gupta teaches that the first fluid component (e.g. mask composition/first composition) comprises sodium alginate (claim 5 of Gupta).  Gupta teaches that the metal cation includes calcium chloride (claim 7 of Gupta).
Regarding claim 9, Gupta teaches that the amount of the sodium alginate is from 0.5 to 25.0 by weight percent (claim 6 of Gupta).
Regarding claim 12, Gupta teaches that the amount of the calcium chloride is from 0.5 to 50% by weight percent (claim 8 of Gupta).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a kit (e.g. system) comprising an oxidizing/mask composition (e.g. first composition) comprising an oxidizer including hydrogen peroxide and sodium alginate (e.g. at least one cross-linkable polymer); and an activating/cross-linking composition (e.g. second composition) comprising an activator including guanidine carbonate and arginine and calcium chloride (e.g. catalyst); wherein the oxidizing/mask composition (e.g. first composition) and the activating/cross-linking composition (e.g. second composition) are packaged separately and upon combining the oxidizing/mask composition (e.g. first composition) the activating/cross-linking composition (e.g. second composition), oxygen is produced and a gel-like continuous sheet (e.g. continuous film) is formed.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a two-phase system that can be taken off from the site of their application in one piece by including a suitable amount of sodium alginate in the oxidizing composition of Agarwal which can contain alginate and including a suitable amount of calcium chloride in the activating composition of Agarwal, where when the sodium alginate and the calcium chloride combine, a gel-like continuous sheet is formed which can be easily taken off in one piece when done using.  The person of ordinary skill in the art would have reasonably expected success because Agarwal discloses a kit (e.g. system) comprising an oxidizing composition application device; wherein the kit comprises and activator sheet which is movable independently of the oxidizing composition application device, the activator sheet comprising an outer deformable substrate intended to be applied on an oxidizing composition (e.g. first composition) placed on the skin of the user, the activator sheet comprising an activator composition (e.g. second composition) carried by the outer substrate (column 2, lines 8-18).  Agarwal discloses that the oxidizing composition comprises at least one oxidizing compound (column 5, lines 17-18).  Agarwal discloses that oxidizing compounds include hydrogen peroxide (column 5, lines 21-22).  Agarwal discloses that the activator composition comprises an activator (column 6, lines 41-42).  Agarwal discloses that activators (e.g. at least one alkaline booster) include guanidine carbonate and arginine and can be a mixture of activators (column 6, lines 51-67).  Agarwal discloses that the oxidizing composition comprises at least a thickening agent including alginates (e.g. at least one cross-linkable polymer) (column 5, lines 60-67).  Gupta teaches a mask composition suitable for face and skin applications, wherein the composition come off from the site of their application essentially in one piece with the appearance (paragraph [0032]).  Gupta teaches that the mask composition is suitable for a variety of delivery system methods including two-phase mask (paragraph [0032]).  Gupta teaches that the mask composition made by an ion-pair delivery system from polymer based films that are further cross-linked with divalent of trivalent metal cations and that during the cross-linking process (paragraph [0033]).  Gupta teaches a two-phase mask composed of two components including a paste and including an activator fluid and that these two components are packaged separately (paragraph [0051]).  Gupta teaches a mask composition and a cross-linking composition that reacts once combined to produce a gel-like continuous sheet of calcium alginate (paragraph [0052]).  Gupta teaches that the first fluid component (e.g. mask composition/first composition) comprises sodium alginate (claim 5 of Gupta).  Gupta teaches that the metal cation includes calcium chloride (claim 7 of Gupta).
Regarding the recitations “to be contacted to one another prior to application to skin” and “contacting the first composition and the second composition together for a duration sufficient to generate oxygen and then applying the first composition and the second composition to the skin results in cross-linking the at least one cross-linkable polymer, whereby a continuous film is formed on the skin and simultaneously the oxygen is released and contained within the continuous film” (e.g. claim 1), the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 [R-3].  In the instant case, it is prima facie obvious in light of the disclosure of Agarwal and the teachings of Gupta to produce a kit (e.g. system) comprising an oxidizing/mask composition (e.g. first composition) comprising an oxidizer including hydrogen peroxide and sodium alginate (e.g. at least one cross-linkable polymer); and an activating/cross-linking composition (e.g. second composition) comprising an activator including guanidine carbonate and arginine and calcium chloride (e.g. catalyst); wherein the oxidizing/mask composition (e.g. first composition) and the activating/cross-linking composition (e.g. second composition) are packaged separately and upon combining the oxidizing/mask composition (e.g. first composition) the activating/cross-linking composition (e.g. second composition), oxygen is produced and a gel-like continuous sheet (e.g. continuous film) is formed.  The kit, which is prima facie obvious in light of the disclosure of Agarwal and the teachings of Gupta, is the same as the instantly claimed invention.  Therefore, the two compositions in the kit, which is prima facie obvious in light of the disclosure of Agarwal and the teachings of Gupta, is capable of being contacted with one another prior to application to skin.


The rejection of claims 7, 10 and 13 under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Gupta as applied to the claims above, and further in view of HOBBS (US 2006/0229364 A1) is maintained and made again.
Regarding claims 7, 10 and 13, Gupta teaches that the masking composition (e.g. first composition) and cross-linking composition (e.g. second composition) can additionally contain other beneficial ingredients (paragraph [0055]).  Gupta teaches that other ingredients include moisturizers (claims 11 and 18 of Gupta).
Agarwal and Gupta do not specifically teach that the oxidizing/mask composition (e.g. first composition) and/or the activating/cross-linking composition (e.g. second composition) comprises mineral oil (e.g. at least one fatty compound).  The deficiency is made up for by the teachings of Hobbs.
Hobbs is primarily directed towards an antiviral composition useful when applied topically (abstract and entire patent publication).
Regarding claims 7, 10 and 13, Hobbs teaches a topical composition comprising a moisturizer and that moisturizers including mineral oil (paragraph [0017]).  Hobbs teaches an amount of mineral oil from 50 to 100% (paragraph [0099]).  The amount of mineral oil (e.g. at least one fatty compound) of from 50 to 100% overlaps the range of “at least about 20%” (claim 10) and “at least about 30%” (claim 13).  Thus, the claims are rendered prima facie obvious.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP 2144.05.
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a kit (e.g. system) comprising an oxidizing/mask composition (e.g. first composition) comprising an oxidizer including hydrogen peroxide and sodium alginate (e.g. at least one cross-linkable polymer); and an activating/cross-linking composition (e.g. second composition) comprising an activator including guanidine carbonate and arginine and calcium chloride (e.g. catalyst); wherein the oxidizing/mask composition (e.g. first composition) and the activating/cross-linking composition (e.g. second composition) are packaged separately and upon combining the oxidizing/mask composition (e.g. first composition) the activating/cross-linking composition (e.g. second composition), oxygen is produced and a gel-like continuous sheet (e.g. continuous film) is formed; and wherein the oxidizing/mask composition (e.g. first composition) and/or the activating/cross-linking composition (e.g. second composition) comprises mineral oil in an amount 50% or greater.  The person of ordinary skill in the art would have been motivated to make those modifications because Gupta teaches that the mask composition and/or the cross-linking composition can include other active ingredients including a moisturizer and Hobbs teaches that moisturizers include mineral oil and can be included in an amount of 50% to 100%.  Thus, one of ordinary skill in the art would include mineral oil as the moisturizer of Gupta and in amounts of including 50% or greater.  The person of ordinary skill in the art would have reasonably expected success because Gupta teaches that the masking composition (e.g. first composition) and cross-linking composition (e.g. second composition) can additionally contain other beneficial ingredients (paragraph [0055]).  Gupta teaches that other ingredients include moisturizers (claims 11 and 18 of Gupta).  Hobbs teaches a topical composition comprising a moisturizer and that moisturizers including mineral oil (paragraph [0017]).  Hobbs teaches an amount of mineral oil from 50 to 100% (paragraph [0099]).

The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over AGARWAL (US 10,016,345 B2, publication date 09 June 2016) in view of GUPTA (US 2006/0198805 A1) and BRICKELL (“Why You Should Stop Using Skincare Products that Contain Ammonia”, electronic article from brickellmensproducts.com, obtained from URL: https://brickellmensproducts.com/blogs/grooming-manual/why-you-should-stop-using-skincare-products-that-contain-ammonia, on 25 September 2021, uploaded on 17 October 2017) is maintained and made again.
Regarding claim 19, Agarwal discloses a kit (e.g. system) comprising an oxidizing composition application device; wherein the kit comprises and activator sheet which is movable independently of the oxidizing composition application device, the activator sheet comprising an outer deformable substrate intended to be applied on an oxidizing composition (e.g. first composition) placed on the skin of the user, the activator sheet comprising an activator composition (e.g. second composition) carried by the outer substrate (column 2, lines 8-18).  Agarwal discloses that the oxidizing composition comprises at least one oxidizing compound (column 5, lines 17-18).  Agarwal discloses that oxidizing compounds include hydrogen peroxide (column 5, lines 21-22).  Agarwal discloses that the activator composition comprises an activator (column 6, lines 41-42).  Agarwal discloses that activators (e.g. at least one alkaline booster) include guanidine carbonate and arginine and can be a mixture of activators (column 6, lines 51-67).  Agarwal discloses that the oxidizing composition comprises at least a thickening agent including alginates (e.g. at least one cross-linkable polymer) (column 5, lines 60-67).  Agarwal teaches that packaging (article of manufacture for providing a skin brightening system) having a first compartment for receiving the oxidizing composition application device and a second compartment, sealingly separate from the first compartment, for receiving the activator sheet.
	Regarding the limitation “persulfate-free”, Agarwal discloses an example composition where the oxidizer is hydrogen peroxide and no other oxidizers (column 9, lines 37-67).  Therefore, the kit comprising those oxidizing composition would be persulfate-free.
Agarwal does not specifically teach that the activator composition (e.g. second composition) comprises at least one catalyst.  Agarwal does not specifically teach that the kit is ammonia-free.  The deficiency is made up for by the teachings of Gupta and Brickwell.
Gupta is primarily directed towards a method for skin improvement, comprising the application of a mask composed of two different fluid components, wherein the first component is adapted to be applied to contact skin, and second component is adapted to applied to contact the first component, and whereby first and second components chemically react with each other to form a new gel-like component that adapts to the shape of skin as a continuous film, and which is removed from skin as a continuous gel-like film upon being pull away from skin (abstract).
Regarding claim 19, Gupta teaches a mask composition suitable for face and skin applications, wherein the composition come off from the site of their application essentially in one piece with the appearance (paragraph [0032]).  Gupta teaches that the mask composition is suitable for a variety of delivery system methods including two-phase mask (paragraph [0032]).  Gupta teaches that the mask composition made by an ion-pair delivery system from polymer based films that are further cross-linked with divalent of trivalent metal cations (paragraph [0033]).  Gupta teaches Gupta teaches a two-phase mask composed of two components including a paste and including an activator fluid and that these two components are packaged separately (paragraph [0051]).  Gupta teaches a mask composition and a cross-linking composition that reacts once combined to produce a gel-like continuous sheet of calcium alginate (paragraph [0052]).  Gupta teaches that the first fluid component (e.g. mask composition/first composition) comprises sodium alginate (claim 5 of Gupta).  Gupta teaches that the metal cation includes calcium chloride (claim 7 of Gupta).
Brickwell is primarily directed why not to use skincare with ammonia (see entire electronic article).
Retarding claim 19, Brickwell teaches that ammonia is toxic to humans and can irritate the skin (see first page of the copy of the electron article).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a kit (e.g. system) comprising an oxidizing/mask composition (e.g. first composition) comprising hydrogen peroxide as an oxidizer and sodium alginate (e.g. at least one cross-linkable polymer); and an activating/cross-linking composition (e.g. second composition) comprising an activator including guanidine carbonate and arginine and calcium chloride (e.g. catalyst); wherein the oxidizing/mask composition (e.g. first composition) and the activating/cross-linking composition (e.g. second composition) are packaged separately and upon combining the oxidizing/mask composition (e.g. first composition) the activating/cross-linking composition (e.g. second composition), oxygen is produced and a gel-like continuous sheet (e.g. continuous film) is formed; and wherein none of the compositions comprises ammonia.  The person of ordinary skill in the art would have been motivated to make those modifications to (1) obtain a two-phase system that can be taken off from the site of their application in one piece by including a suitable amount of sodium alginate in the oxidizing composition of Agarwal which can contain alginate and including a suitable amount of calcium chloride in the activating composition of Agarwal, where when the sodium alginate and the calcium chloride combine, a gel-like continuous sheet is formed which can be easily taken off in one piece when done using; and (2) obtain a two-phase system does not toxicity from ammonia which is taught by Brickwell to be toxic to humans.  The person of ordinary skill in the art would have reasonably expected success because Agarwal discloses a kit (e.g. system) comprising an oxidizing composition application device; wherein the kit comprises and activator sheet which is movable independently of the oxidizing composition application device, the activator sheet comprising an outer deformable substrate intended to be applied on an oxidizing composition (e.g. first composition) placed on the skin of the user, the activator sheet comprising an activator composition (e.g. second composition) carried by the outer substrate (column 2, lines 8-18).  Agarwal discloses that the oxidizing composition comprises at least one oxidizing compound (column 5, lines 17-18).  Agarwal discloses that oxidizing compounds include hydrogen peroxide (column 5, lines 21-22).  Agarwal discloses that the activator composition comprises an activator (column 6, lines 41-42).  Agarwal discloses that activators (e.g. at least one alkaline booster) include guanidine carbonate and arginine and can be a mixture of activators (column 6, lines 51-67).  Agarwal discloses that the oxidizing composition comprises at least a thickening agent including alginates (e.g. at least one cross-linkable polymer) (column 5, lines 60-67).  Gupta teaches a mask composition suitable for face and skin applications, wherein the composition come off from the site of their application essentially in one piece with the appearance (paragraph [0032]).  Gupta teaches that the mask composition is suitable for a variety of delivery system methods including two-phase mask (paragraph [0032]).  Gupta teaches that the mask composition made by an ion-pair delivery system from polymer based films that are further cross-linked with divalent of trivalent metal cations and that during the cross-linking process (paragraph [0033]).  Gupta teaches a two-phase mask composed of two components including a paste and including an activator fluid and that these two components are packaged separately (paragraph [0051]).  Gupta teaches a mask composition and a cross-linking composition that reacts once combined to produce a gel-like continuous sheet of calcium alginate (paragraph [0052]).  Gupta teaches that the first fluid component (e.g. mask composition/first composition) comprises sodium alginate (claim 5 of Gupta).  Gupta teaches that the metal cation includes calcium chloride (claim 7 of Gupta).  Brickwell teaches that ammonia is toxic to humans and can irritate the skin (see first page of the copy of the electron article).
Regarding the recitations “at least a first composition and a second composition which are separately contained to be contacted to one another prior to application to skin” (e.g. claim 19), the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 [R-3].  In the instant case, it is prima facie obvious in light of the disclosure of Agarwal and the teachings of Gupta and Brickwell to produce a kit (e.g. system) comprising an oxidizing/mask composition (e.g. first composition) comprising hydrogen peroxide as an oxidizer and sodium alginate (e.g. at least one cross-linkable polymer); and an activating/cross-linking composition (e.g. second composition) comprising an activator including guanidine carbonate and arginine and calcium chloride (e.g. catalyst); wherein the oxidizing/mask composition (e.g. first composition) and the activating/cross-linking composition (e.g. second composition) are packaged separately and upon combining the oxidizing/mask composition (e.g. first composition) the activating/cross-linking composition (e.g. second composition), oxygen is produced and a gel-like continuous sheet (e.g. continuous film) is formed; and wherein none of the compositions comprises ammonia.  The kit, which is prima facie obvious in light of the disclosure of Agarwal and the teachings of Gupta and Brickwell, is the same as the instantly claimed invention.  Therefore, the two compositions in the kit, which is prima facie obvious in light of the disclosure of Agarwal and the teachings of Gupta and Brickwell, is capable of being contacted with one another prior to application to skin.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-13 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,016,345 b2 (hereafter ‘345) in view of GUPTA (US 2006/0198805 A1). 
Regarding claims 1-13 and 19-20, the claims of ‘345 is substantially the same as the instantly claimed system except that the claims of ‘345 does not recite that the composition comprising the oxidizing compound contains alginate and that the activator sheet contains a catalyst.  The deficiency is made up for by the teachings of Gupta.  
Regarding claims 1, 4, 6 and 19, Gupta teaches a mask composition suitable for face and skin applications, wherein the composition come off from the site of their application essentially in one piece with the appearance (paragraph [0032]).  Gupta teaches that the mask composition is suitable for a variety of delivery system methods including two-phase mask (paragraph [0032]).  Gupta teaches that the mask composition made by an ion-pair delivery system from polymer based films that are further cross-linked with divalent of trivalent metal cations (paragraph [0033]).  Gupta teaches Gupta teaches a two-phase mask composed of two components including a paste and including an activator fluid and that these two components are packaged separately (paragraph [0051]).  Gupta teaches a mask composition and a cross-linking composition that reacts once combined to produce a gel-like continuous sheet of calcium alginate (paragraph [0052]).  Gupta teaches that the first fluid component (e.g. mask composition/first composition) comprises sodium alginate (claim 5 of Gupta).  Gupta teaches that the metal cation includes calcium chloride (claim 7 of Gupta).
Regarding claim 9, Gupta teaches that the amount of the sodium alginate is from 0.5 to 25.0 by weight percent (claim 6 of Gupta).
Regarding claim 12, Gupta teaches that the amount of the calcium chloride is from 0.5 to 50% by weight percent (claim 8 of Gupta).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a kit (e.g. system) comprising an oxidizing/mask composition (e.g. first composition) on an application device that comprises an oxidizer including peroxide and sodium alginate (e.g. at least one cross-linkable polymer); and an activating/cross-linking composition (e.g. second composition) on and activator sheet that comprises an activator including guanidine carbonate and arginine and calcium chloride (e.g. catalyst); wherein the oxidizing/mask composition (e.g. first composition) and the activating/cross-linking composition (e.g. second composition) are packaged separately and upon combining the oxidizing/mask composition (e.g. first composition) the activating/cross-linking composition (e.g. second composition), oxygen is produced and a gel-like continuous sheet (e.g. continuous film) is formed.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a two-phase system that can be taken off from the site of their application in one piece by including a suitable amount of sodium alginate in the oxidizing composition and including a suitable amount of calcium chloride in the activating composition, where when the sodium alginate and the calcium chloride combine, a gel-like continuous sheet is formed which can be easily taken off in one piece when done using.  The person of ordinary skill in the art would have reasonably expected success because Gupta teaches a mask composition suitable for face and skin applications, wherein the composition come off from the site of their application essentially in one piece with the appearance (paragraph [0032]).  Gupta teaches that the mask composition is suitable for a variety of delivery system methods including two-phase mask (paragraph [0032]).  Gupta teaches that the mask composition made by an ion-pair delivery system from polymer based films that are further cross-linked with divalent of trivalent metal cations and that during the cross-linking process (paragraph [0033]).  Gupta teaches a two-phase mask composed of two components including a paste and including an activator fluid and that these two components are packaged separately (paragraph [0051]).  Gupta teaches a mask composition and a cross-linking composition that reacts once combined to produce a gel-like continuous sheet of calcium alginate (paragraph [0052]).  Gupta teaches that the first fluid component (e.g. mask composition/first composition) comprises sodium alginate (claim 5 of Gupta).  Gupta teaches that the metal cation includes calcium chloride (claim 7 of Gupta).
Regarding the recitations “to be contacted to one another prior to application to skin” and “contacting the first composition and the second composition together for a duration sufficient to generate oxygen and then applying the first composition and the second composition to the skin results in cross-linking the at least one cross-linkable polymer, whereby a continuous film is formed on the skin and simultaneously the oxygen is released and contained within the continuous film” (e.g. claim 1), “at least a first composition and a second composition which are separately contained to be contacted to one another prior to application to skin” (e.g. claim 19), the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 [R-3].  In the instant case, the kit, which is prima facie obvious in light of the claims of ‘345 and the teachings of Gupta (described above), is the same as the instantly claimed invention.  Therefore, the two compositions in the kit, which is prima facie obvious in light of the claims of ‘345 and the teachings of Gupta, is capable of being contacted with one another prior to application to skin.

Claim 1-13 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10-20, 29-31 and 33 of copending Application No. 15/827726 (cited in IDS filed 10/02/2018, hereafter ‘726) in view of GUPTA (US 2006/0198805 A1). 
Regarding claims 1-13 and 19-20, the claims of ‘726 is substantially the same as the instantly claimed system except that the claims of ‘726 does not recite that the composition comprising the oxidizing compound contains alginate and that the activator sheet contains a catalyst.  The deficiency is made up for by the teachings of Gupta.  
Regarding claims 1, 4, 6 and 19, Gupta teaches a mask composition suitable for face and skin applications, wherein the composition come off from the site of their application essentially in one piece with the appearance (paragraph [0032]).  Gupta teaches that the mask composition is suitable for a variety of delivery system methods including two-phase mask (paragraph [0032]).  Gupta teaches that the mask composition made by an ion-pair delivery system from polymer based films that are further cross-linked with divalent of trivalent metal cations (paragraph [0033]).  Gupta teaches Gupta teaches a two-phase mask composed of two components including a paste and including an activator fluid and that these two components are packaged separately (paragraph [0051]).  Gupta teaches a mask composition and a cross-linking composition that reacts once combined to produce a gel-like continuous sheet of calcium alginate (paragraph [0052]).  Gupta teaches that the first fluid component (e.g. mask composition/first composition) comprises sodium alginate (claim 5 of Gupta).  Gupta teaches that the metal cation includes calcium chloride (claim 7 of Gupta).
Regarding claim 9, Gupta teaches that the amount of the sodium alginate is from 0.5 to 25.0 by weight percent (claim 6 of Gupta).
Regarding claim 12, Gupta teaches that the amount of the calcium chloride is from 0.5 to 50% by weight percent (claim 8 of Gupta).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce an article of manufacture comprising an oxidizing/mask composition (e.g. first composition) comprising an oxidizer including peroxide and sodium alginate (e.g. at least one cross-linkable polymer); and an activating/cross-linking composition (e.g. second composition) comprising an activator including guanidine carbonate and arginine and calcium chloride (e.g. catalyst); wherein the oxidizing/mask composition (e.g. first composition) and the activating/cross-linking composition (e.g. second composition) are packaged separately and upon combining the oxidizing/mask composition (e.g. first composition) the activating/cross-linking composition (e.g. second composition), oxygen is produced and a gel-like continuous sheet (e.g. continuous film) is formed.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a two-phase system that can be taken off from the site of their application in one piece by including a suitable amount of sodium alginate in the oxidizing composition and including a suitable amount of calcium chloride in the activating composition, where when the sodium alginate and the calcium chloride combine, a gel-like continuous sheet is formed which can be easily taken off in one piece when done using.  The person of ordinary skill in the art would have reasonably expected success because Gupta teaches a mask composition suitable for face and skin applications, wherein the composition come off from the site of their application essentially in one piece with the appearance (paragraph [0032]).  Gupta teaches that the mask composition is suitable for a variety of delivery system methods including two-phase mask (paragraph [0032]).  Gupta teaches that the mask composition made by an ion-pair delivery system from polymer based films that are further cross-linked with divalent of trivalent metal cations and that during the cross-linking process (paragraph [0033]).  Gupta teaches a two-phase mask composed of two components including a paste and including an activator fluid and that these two components are packaged separately (paragraph [0051]).  Gupta teaches a mask composition and a cross-linking composition that reacts once combined to produce a gel-like continuous sheet of calcium alginate (paragraph [0052]).  Gupta teaches that the first fluid component (e.g. mask composition/first composition) comprises sodium alginate (claim 5 of Gupta).  Gupta teaches that the metal cation includes calcium chloride (claim 7 of Gupta).
Regarding the recitations “to be contacted to one another prior to application to skin” and “contacting the first composition and the second composition together for a duration sufficient to generate oxygen and then applying the first composition and the second composition to the skin results in cross-linking the at least one cross-linkable polymer, whereby a continuous film is formed on the skin and simultaneously the oxygen is released and contained within the continuous film” (e.g. claim 1), “at least a first composition and a second composition which are separately contained to be contacted to one another prior to application to skin” (e.g. claim 19), the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 [R-3].  In the instant case, the kit, which is prima facie obvious in light of the claims of ‘726 and the teachings of Gupta (described above), is the same as the instantly claimed invention.  Therefore, the two compositions in the kit, which is prima facie obvious in light of the claims of ‘726 and the teachings of Gupta, is capable of being contacted with one another prior to application to skin.
This is a provisional nonstatutory double patenting rejection.

Claim 1-13 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/431288 (hereafter ‘288) in view of GUPTA (US 2006/0198805 A1). 
Regarding claims 1-13 and 19-20, the claims of ‘288 is substantially the same as the instantly claimed system except that the claims of ‘288 does not recite that the composition comprising the oxidizing compound contains alginate and that the activator sheet contains a catalyst.  The deficiency is made up for by the teachings of Gupta.  
Regarding claims 1, 4, 6 and 19, Gupta teaches a mask composition suitable for face and skin applications, wherein the composition come off from the site of their application essentially in one piece with the appearance (paragraph [0032]).  Gupta teaches that the mask composition is suitable for a variety of delivery system methods including two-phase mask (paragraph [0032]).  Gupta teaches that the mask composition made by an ion-pair delivery system from polymer based films that are further cross-linked with divalent of trivalent metal cations (paragraph [0033]).  Gupta teaches a two-phase mask composed of two components including a paste and including an activator fluid and that these two components are packaged separately (paragraph [0051]).  Gupta teaches a mask composition and a cross-linking composition that reacts once combined to produce a gel-like continuous sheet of calcium alginate (paragraph [0052]).  Gupta teaches that the first fluid component (e.g. mask composition/first composition) comprises sodium alginate (claim 5 of Gupta).  Gupta teaches that the metal cation includes calcium chloride (claim 7 of Gupta).
Regarding claim 9, Gupta teaches that the amount of the sodium alginate is from 0.5 to 25.0 by weight percent (claim 6 of Gupta).
Regarding claim 12, Gupta teaches that the amount of the calcium chloride is from 0.5 to 50% by weight percent (claim 8 of Gupta).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a kit (e.g. system) comprising an oxidizing/mask composition (e.g. first composition) comprising an oxidizer including peroxide and sodium alginate (e.g. at least one cross-linkable polymer); and an activating/cross-linking composition (e.g. second composition) comprising an activator including guanidine carbonate and arginine and calcium chloride (e.g. catalyst); wherein the oxidizing/mask composition (e.g. first composition) and the activating/cross-linking composition (e.g. second composition) are packaged separately and upon combining the oxidizing/mask composition (e.g. first composition) the activating/cross-linking composition (e.g. second composition), oxygen is produced and a gel-like continuous sheet (e.g. continuous film) is formed.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a two-phase system that can be taken off from the site of their application in one piece by including a suitable amount of sodium alginate in the oxidizing composition and including a suitable amount of calcium chloride in the activating composition, where when the sodium alginate and the calcium chloride combine, a gel-like continuous sheet is formed which can be easily taken off in one piece when done using.  The person of ordinary skill in the art would have reasonably expected success because Gupta teaches a mask composition suitable for face and skin applications, wherein the composition come off from the site of their application essentially in one piece with the appearance (paragraph [0032]).  Gupta teaches that the mask composition is suitable for a variety of delivery system methods including two-phase mask (paragraph [0032]).  Gupta teaches that the mask composition made by an ion-pair delivery system from polymer based films that are further cross-linked with divalent of trivalent metal cations and that during the cross-linking process (paragraph [0033]).  Gupta teaches a two-phase mask composed of two components including a paste and including an activator fluid and that these two components are packaged separately (paragraph [0051]).  Gupta teaches a mask composition and a cross-linking composition that reacts once combined to produce a gel-like continuous sheet of calcium alginate (paragraph [0052]).  Gupta teaches that the first fluid component (e.g. mask composition/first composition) comprises sodium alginate (claim 5 of Gupta).  Gupta teaches that the metal cation includes calcium chloride (claim 7 of Gupta).
Regarding the recitations “to be contacted to one another prior to application to skin” and “contacting the first composition and the second composition together for a duration sufficient to generate oxygen and then applying the first composition and the second composition to the skin results in cross-linking the at least one cross-linkable polymer, whereby a continuous film is formed on the skin and simultaneously the oxygen is released and contained within the continuous film” (e.g. claim 1), “at least a first composition and a second composition which are separately contained to be contacted to one another prior to application to skin” (e.g. claim 19), the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 [R-3].  In the instant case, the kit, which is prima facie obvious in light of the claims of ‘288 and the teachings of Gupta (described above), is the same as the instantly claimed invention.  Therefore, the two compositions in the kit, which is prima facie obvious in light of the claims of ‘288 and the teachings of Gupta, is capable of being contacted with one another prior to application to skin.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant argues that the first and second compositions in claims 1 and 19 are separately contained to be contacted to one another prior to application to skin and that Agarwal discloses that an oxidizing composition that is applied to the skin first then an activator composition is applied on the oxidizing composition.  Applicant argues that Agarwal cannot be interpreted as disclosing a system wherein the first composition and the second composition are separately contained to be contacted to one another prior to application to skin.  Applicant argues that modifying Agarwal such that the first composition and the second composition thereof were separately contained to be contacted to one another prior to application to skin would render Agarwal unsuitable for its intended purpose.
Applicant's arguments filed on 22 February 2022 have been fully considered but they are not persuasive.  In response, the recitations “to be contacted to one another prior to application to skin” and “contacting the first composition and the second composition together for a duration sufficient to generate oxygen and then applying the first composition and the second composition to the skin results in cross-linking the at least one cross-linkable polymer, whereby a continuous film is formed on the skin and simultaneously the oxygen is released and contained within the continuous film” (e.g. claim 1), “at least a first composition and a second composition which are separately contained to be contacted to one another prior to application to skin” (e.g. claim 19), are the intended use of the invention.  The system which is prima facie obvious in light of the disclosure of Agarwal and the teachings of Gupta has the same structure (e.g. two separate compositions with the same ingredients) as the instantly claimed system.  Therefore, the compositions in the system, which is prima facie obvious in light of the disclosure of Agarwal and the teachings of Gupta, is capable of being contacted to one another prior to application to skin.
Further, Agarwal’s intended purpose is to have two separate compositions that does not require a user to measure amounts of ingredients and mix separate compositions in a bowl because the two separate compositions already have the required amounts of ingredients and just need to be contacted with each other to react (column 1, lines 57-67; column 2, lines 1-7; column 8, lines 47-51).  Gupta teaches a two-phase mask composed of two components including a paste and including an activator fluid.  These two components are packaged separately and are mixed immediately preceding their application (paragraph [0050]).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include the calcium chloride into the activator composition of Agarwal to obtain a system that allows removal of the compositions as a film after use and it would have been prima facie obvious for one of ordinary skill in the art to mix the two compositions  prior to application to the skin because Gupta teaches including two compositions packaged separately and mixed immediately preceding their application.
Thus, for the reasons of record and for the reasons presented above claims 1-13 and 19 are rejected under 35 U.S.C. 103(a) and rejected on the ground of nonstatutory double patenting.


Conclusion and Correspondence
No claims are allowed.
THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN P NGUYEN/
Examiner, Art Unit 1619







/Robert T. Crow/Primary Examiner, Art Unit 1634